DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24 – 28, 30 – 41 and 44 – 45 are allowable. The restriction requirement between Species A – H, as set forth in the Office action mailed on October 29, 2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species A – G is withdrawn.  Claim 29, directed to Species B and C, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Species H remains withdrawn from consideration because Species H does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 24 – 41 and 44 – 45 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 24, and similarly independent claims 29 and 44, recite, inter alia, that the window extends across an entire width of the second shield in a direction perpendicular to the second length of the second shield and in the second plane, wherein at least a portion of the window is open and free of all material to allow access to the magnetoresistive element. These limitations, in combination with the remaining limitations of claims 24 and 44, are not anticipated or rendered obvious by the prior art. Claims 25 – 38, 40, 41 and 45 depend from claims 24, 39 and 44..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        April 19, 2021